TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00433-CR
NO. 03-05-00434-CR




Frank Joseph, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NOS. 9044186 & 9044187, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was due to be filed on July 11, 2005.  The court reporter did not
respond to the Clerk’s notice that the record is overdue.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter’s record no later than September 30, 2005.  No further extension of time will be granted. 
See Tex. R. App. P. 37.3(a)(2).  This order will be withdrawn if Mr. Justice advises the Court in
writing that the reporter’s record has not been requested or that arrangements for payment have not
been made.  See Tex. R. App. P. 35.3(b).
It is ordered August 26, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish